Citation Nr: 0331030	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-01 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain, currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1991 to August 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan that 
denied an increased rating for the veteran's service-
connected low back condition.


REMAND

A review of the record reflects that the representative 
submitted additional evidence pertinent to the veteran's 
claim without a waiver of initial review by the RO.  The RO 
has not had the opportunity to review this evidence in 
conjunction with the veteran's claim or issue a supplemental 
statement of the case.  38 C.F.R. § 19.31 (2003).  

Furthermore the evidence received since the January 2001 RO 
rating decision shows treatment for herniated nucleus 
pulposus of the lumbar spine.  As this information was sent 
in furtherance of the veteran's claim for increased 
compensation, the Board finds that the veteran has 
effectively requested service connection herniated nucleus 
pulposus of the lumbar spine of the lumbar spine.  The Board 
further finds that this issue is inextricably intertwined 
with the issue in appellate status and must be adjudicated 
by the RO.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  

The additional evidence includes a decision by the Social 
Security Administration (SSA), which shows that the veteran 
was awarded disability benefits.  However, the pertinent 
medical evidence is not of record.  The Board also finds 
that a contemporaneous examination is warranted in this case

In September 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1), as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003).  A review of the record 
reflects that the veteran has not been informed of the VCAA.

Accordingly the case is remanded to the RO for the following 
action:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent United States 
Court of Appeals for Veterans Claims 
order and decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, and any other applicable legal 
precedent.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request all current 
medical records from the VA facility in 
Ironwood, Michigan pertaining to 
treatment for the low back disorder.

3.  The RO should take the appropriate 
action to obtain a copy of the medical 
evidence on which the April 2002 
decision by the SSA was based.

4.  The RO should arrange for the 
veteran to undergo an examination by a 
VA neurologist to determine the nature 
and severity of her low back disability.  
The claims files must be provided to the 
examiner prior to the examination.  All 
tests deemed necessary should be 
performed.  The claims folder should be 
made available to the examiner prior to 
the examination. 

It is requested that the examination 
include range of motion studies.  The 
examiner is requested to state what is 
the normal range of motion of the 
lumbosacral spine.  The examiners should 
identify and assess any objective 
evidence of pain on motion.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  The examiner should also 
express an opinion concerning whether 
there would be additional limits of 
functional ability on repeated use or 
during flare-ups.  It is requested that 
the examiner render an opinion as to 
whether it is as likely as not that any 
degenerative disc disease or herniated 
nucleus pulposus of the lumbar spine 
diagnosed is related to service?  If no, 
whether it is as likely as not that any 
degenerative disc disease or herniated 
nucleus pulposus of the lumbar spine 
diagnosed was caused or is aggravated by 
the service connected lumbosacral 
strain?

If the answer to either question is in 
the affirmative, and neurological 
involvement is identified, the examiner 
is requested to identify the nerve and 
indicate whether the degree of paralysis 
is complete or incomplete.  If it is 
incomplete, the examiner should state 
whether the degree is moderate, 
moderately severe, or severe.  In 
addition, the examiner should elicit a 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by 
a physician.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

The rationale for all opinions expressed 
should also be provided.
5.  Thereafter, the RO should adjudicate 
the issue of service connection for disc 
disease of the lumbosacral spine on 
direct and secondary bases.  If the 
benefit sought is not granted the 
veteran should be notified of the denial 
and of her appellate rights.  The RO is 
informed that this issue is not before 
the Board for appellate consideration 
until timely perfected.

6.  Thereafter the RO should re-
adjudicate the issue of an increased 
rating for the veteran's service-
connected low back disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative 
should be furnished a supplemental 
statement of the case, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

